     Case: 1:20-cv-00055-DMB-DAS Doc #: 15 Filed: 03/19/21 1 of 1 PageID #: 292




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             ABERDEEN DIVISION

JUAN MORALES                                                                     PETITIONER

V.                                                                 NO. 1:20-CV-55-DMB-DAS

JESSIE WILLIAMS                                                                RESPONDENT


                                    FINAL JUDGMENT

       In accordance with the order entered this day, Juan Morales’ petition for a writ of habeas

corpus [1] is DISMISSED with prejudice. A certificate of appealability is DENIED.

       SO ORDERED, this 19th day of March, 2021.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
